DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (WO 03/085672).
Regarding claim 1: Chun discloses a DRAM memory, comprising: 
a substrate (wafer, page 9, line 9); and 
a plurality of memory banks (Fig. 3, Bank_0 to Bank_3) arranged in rows and columns on the substrate, wherein each of the plurality of memory banks is divided into three memory blocks in a column (the row in Fig. 3 is considered the column when we rotate Fig. 3 90 degrees), and wherein each of the three memory block comprises memory cells arranged in rows and columns (page 7, lines 2-11).


Regarding claim 3: Chun (Fig. 3) shows the DRAM memory according to claim 2, wherein the first memory block is connected to a first column decoding circuit, the second memory block is connected to a second column decoding circuit, and the third memory block is connected to a third column decoding circuit.
Regarding claim 4: Chun (Fig. 3) discloses the DRAM memory according to claim 3, wherein the first memory block, the second memory block, and the third memory block in each of the plurality of memory banks are further respectively connected to a first row decoding circuit (Y-Decoder) and a second row decoding circuit (2Y-Decoders).
Regarding claim 6: Chun discloses the DRAM memory according to claim 2, wherein a memory capacity of the first memory block, a memory capacity of the second memory block and a memory capacity of the third memory block are all equal (Fig. 3).
Regarding claim 7: Chun discloses the DRAM memory according to claim 1, further comprising a circuit area between two adjacent columns of the plurality of memory banks, wherein the circuit area comprises a control circuit (Fig. 3, 140) and a data transmission circuit, wherein the control circuit sends control instructions and/or addresses to a corresponding one of the plurality of memory banks, and wherein the data transmission circuit transmits data to or reads data from a corresponding memory cell in the corresponding one of the plurality of memory banks.
Regarding claim 8: Chun (Figs. 3 and 7) discloses the DRAM memory according to claim 7, further comprising a pad area, wherein the pad area has a plurality of first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chun.
The only difference between claim 5 and Chun is that the first row decoding circuit is connected to all memory cells in the first memory block and some memory cells in the second memory block for performing row addressing in all memory cells in the first memory block and some memory cells in the second memory block, and wherein the second row decoding circuit is connected to all memory cells in the third memory block and some memory cells in the second memory block for perform row addressing in all memory cells in the third memory block and some memory cells in the second memory block. However, the use of a common row decoder to perform row addressing of the memory cells in two memory blocks is well-known in the art to save the circuit area. It would have been obvious to one of ordinary skill in the art to use a common row decoder to perform row addressing of the memory cells in two memory blocks to save the circuit area.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.